IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                   NO. WR-91,338-01



                 EX PARTE DAVID PATRICK BERTRAM, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NUMBER 1519159-A IN THE 178 TH DISTRICT COURT
                       FROM HARRIS COUNTY



       Per curiam.

                                        ORDER


       This is a post-conviction application for a writ of habeas corpus forwarded to this

Court pursuant to T EX. C ODE C RIM. P ROC. art. 11.07, § 3, et seq. Applicant was convicted

of attempt to commit aggravated kidnapping, and punishment was assessed at fifty years’

confinement. The First Court of Appeals affirmed his conviction. Bertram v. State, No. 01-

17-00940-CR (Tex. App.—Houston[1st] May 30, 2019) (not designated for publication).

       The Court received this writ application on June 22, 2020. On Aug. 26, 2020, this

Court denied it. Applicant filed a supplemental application in the trial court on June 23,
2020. We did not receive it until after we entered our order. Therefore, we reconsider the

application. After reconsideration on its own motion, the Court finds that the application

should be denied on the merits. Accordingly, the Court enters an order denying this

application.

       Applicant’s writ application is denied.

DO NOT PUBLISH
DELIVERED: January 13, 2021